Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-23 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-14, drawn to a kit for detecting one or more markers in a subject of an unknown status comprising: at least four reagents, each of the four reagents specifically binds to one of a plurality of polypeptides in a sample from the subject, the plurality of polypeptides comprising GDF15, keratin 1-10, and two or more of hepsin, IL-8, CEA, L1CAM, MCP-1, and OPG; and at least one standard comprising a known amount of one of the polypeptides; classified, for example, G01N 33/574.

Group II, claims 15-23, drawn to a method for detecting at least four different polypeptides in a sample from a subject with unknown status comprising: detecting the presence or an amount of at least four polypeptides in the sample by contacting the sample with at least four reagents, each reagent specifically detecting the presence and/or amount of one of a plurality of polypeptides comprising GDF1, keratin 1-10, and two or more of hepsin, IL-8, CEA, L1CAM, MCP-1, and OPG; and determining whether the combination of the presence of and/or detected amounts of each of the at least four polypeptides is indicative of the presence of or an increased risk of the presence of colorectal cancer in the subject; classified, for example, G01N 33/54326.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polypeptide of the Group I can be used to generate an antibody that binds to the polypeptide.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups I-II: 

1)	This application contains claims directed to the following patentably distinct species of polypeptides. Applicant is required to select four species of polypeptides from GDF15, keratin 1-10, hepsin, IL-8, CEA, L1CAM, MCP-1, and OPG.
	2)	This application contains claims directed to the following patentably distinct species of additional markers. Applicant is required to select one species of additional markers from AFP, CATD, CD44, ferritin, MIA, MDK, NSE, ON (SPARC), TWEAK, or YKL40.

8.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of polypeptide, or marker is structurally and/or functionally different from the others, the use of each different species of any of the inventions of Groups I and II is a materially and manipulatively different process. In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of polypeptide, or marker will not provide adequate information regarding any other. Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

11.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642